Title: From George Washington to the Board of War, 16 June 1780
From: Washington, George
To: Board of War



Gentlemen
Head Quarters [Springfield] June 16. 1780

I am honored with your letters of the 12th and 13th. I am much obliged to you for the step you took respecting the city-horse; their services here at this juncture will be extremely useful. I write to His Excellency the President requesting they may be sent forward.
I shall have no objection to Lt. Col. Conolly’s having the indulgence he asks though I should wish his going in to be postponed ’till affairs here have come to some kind of issue—I shall do myself the honor to inform the Board when this is the case. With the greatest respect I have the honor to be Gentlemen Your most Obed. hume servant

G. W——n


P.s. Several Marine Prisone[r]s Paroled & exchanged have lately been sent from Philadelphia on their way to New York in a very irregular manner. They have come without conductors and the first thing we have heard of them was that they were in the midst of our Camp. This may be attended with many inconveniences. I do not know under whose directions the marine Prisoners are, but I should be glad the Board would take measures to have the matter rectified—The Prisoners should be halted at a distance from the Army and notice sent of their approach.

